:iZl(Qq/'ll OU/ 67,'0?)
061

RAUL D. JACKSON #1367898
William R Boyd Jr Unit
200 Spur 113
Teague, Tx. 75860

 

Court of Criminal Appeals June 3, 2015
Louise Pearson, Clerk -

P.O. Box 12308

Austin, Tx. 78711

RE; Ex PARTE RAUL DAVID JACKSON, writ No. wR-73,697-06, wR-73;697¢07,
wR-73,697-08, wR-73,697-09

Dear Clerk,

Enclosed please find Applicant's Supplémental Appendix to
Brief in Support of Application for Writ of Habeas Corpus to be
included in the record in the above-referenced cause numbers.

ln an Order issued by the Court on May 20, 2015, the Court
requested the original plea papers be sent from the trial court.
l did, however, make this request to the trial court clerk at the
time of filing that these papers and others be included in the
habeas record,and the clerk failed to comply with my request. I
have included only the papers that l referenced in my application
and brief. lncluding the Notice of Dispositions that l believe
that the trial court clerk may not send and are relevant to my
claims for relief.

Please bring this information to the attention of the Court.
Thank you.

 

Applicant, Pro Se

RECEVE©IN
couRT oF ch.'uNAL APPEALS

JUN OSZUS

abel Acssta, Chem

en

;J'§

WRIT NO. WRr73,697-06; WR-73,697-07, WR-73,697-08, WR-73,697-09

 

EX PARTE
RAUL DAVID JAcKsoN

.SUPPLIMENTAL APPENDIX TO
BRIEF IN SUPPORT OF APPLICATION FOR WRIT OF HABEAS CORPUS

 

TABLE OF CONTENTS

 

CERTIFICATE OF AUTHENTICITY

ExHIBiT 1 - Trial No. F-0554511

Original Indictment / Original Plea Agreement / Judicial Confession /
Docket:Sheets / Certification of Defendant's Right to Appeal / Notice
of Disposition dated 12/06/05 / Notice of Disposition dated 12/13/05 /
Judgment, Certificate of Thumbprint / Motion to Dismiss Prosecution.
EXHIBIT 2 - Trial No. F-0555473

Original lndictment / Original Plea Agreement / Judicial Confession /
Docket Sheet / Certification of Defendant's Right to Appeal / Notice
of Disposition dated 12/06/05 / Notice of Disposition dated 12/13/05 /
Judgment, Certificate of Thumbprint / Motion to Dismiss Prosecution.
EXHIBIT 3 - Trial No. F§0556279

Original Indictment / Original Plea Agreement / Judicial Confession /
Docket Sheet / Certification of Defendant's Right to Appeal / Notice
of Disposition dated 12/06/05 / Notice of Disposition dated 12/13/05 /
Judgment, Certificate of Thumbprint / Motion to Dismiss Prosecution.
EXHIBIT 4 - Trial No; F-0557397

Original Indictment / Original Plea Agreement / Judicial Confession /
Docket Sheet / Certification of Defendant's Right to Appeal / Notice
of Disposition dated 12/06/05 / Notice of Disposition dated 12/13/05 /

Judgment, Certificate of Thumbprint / Motion to Dismiss Prosecution.
EXHIBIT 5 - Deadly Weapon Allegation No. F-0554511 only

CERTIFICATE OF AUTHENTICITY

 

I, Raul David Jackson, Applicant pro se, do certify and
declare under penalty of perjury that the documents contained in
this Suppl€mental`Appendix to Brief in Support of Application for
Writ Of HabeaS COerS are true and correct copies of originals as

provided to Applicant by the Dallas County District Clerk.

EXECUTED this 3rd day of June, 2015

 

Applicant, Pro Se

EXHIBIT I

EXHIBIT l

CAUSE NO. F-0554511

 

EXHIBIT I

.{!

Js g ' ' »'

DEFENDANT Jackson, Raul David

 

 

AKA:
ADDRESS 4814 Parrv B Dallas Tx LOCATION IQSQ
FILING AGENCY TXDPDOOOO DATE FlLED J_uly__l4, 2005 COURT CDC5
COMPLAINANT McKinney, V . F-0554511 VT#:
C/C Francisco Trevino:

 

Jacqueline Trevino

B M 06061969 CHARGE POSS CS INT DEL 400G/2l_\ll'

,r'
r- _

t

 

 

TRUE BILL INDICTMENT

IN THE NAME AND BY THE AUTHOR_ITY OF THE STATE OF TEXAS: The Grand Jury of

Dallas County, -State of Texas, duly organized at the July Terrn, A.D., 2005 of the

Criminal District Court 5 , Dallas County, in said Court at said

 

Term, do present that one JACKSON, RAUL DAVlD , Defendant,

On or about the 8 th day of July A.D., 2005 in the County of Dallas and said State, did

unlawfully and knowingly possess with intent to deliver a controlled substance, to-wit: COCAINE, in an
amount by aggregate weight, including any adulterants or dilutants, of 400 grams or more,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on
the lOTH day of NOVEMBER, 1989, A.D., in Cause Number F89-A4573-S on the docket 0f282ND
JUDICIAL DISTRICT COURT, of DALLAS County, ’I`exas under the name of RAUL DAVID
JACKSON and said conviction was a final conviction, .

' against the peace and dignity of the State.

__ /lj¢a///. Qf/

n - - \ n~ i - , 1 ,. , rv\ l\,, ni,,,i.._. 'r' _____ 1'?.`..,..~.,.... A£`A\n/f`_¢-n“rl Yuru

\w,~» .'
'\J’ _`»

` \

1

Ca.._,-Noi F' O§‘~ §(i§// -‘

 

 

 

srATE oF TEXAS - § , . IN THE C@C cf
.vs. § ' DISTRICT CoURT -
. l t'\ C£¢i wolf ga w ( § ‘_ ' _DALLAS CoUNTY, TEXAS
PLEA AGREEMENT

TO THE HONORA_BLE .TUDGE OF SAID COURT: `
The defendant herein and the attorneys for both the defendant and the State Waive a jury trial and make the

 

 

following agreement .

Defendant’s plea: [\/{ uilty v [ ] Nolo contendere

[ ] Defendant will testify. [ Defendant will NOT testify.

Plea to enhancement paragraph(s): [ rue [ ] Not true

']_`ype of plea: [ Plea bargain ' [ ] Open plea

Open as to: [ ] Deferred Adjudication [ ] Community Supervision [ ] Fine [ ] Restitutionl :
[ ] Other: §
State’s recommendation:
Agr ed sentence: “
[ Confinement in Coenitentia)y)(séetej'a-i-l;\(eeunwail) for i 3 ' (years) (men¢hs)~(duys). li
[ ] Post-conviction community supervision, confinement probated for (years) (months) (days). il
[ Deferred community supervision for (years) (months) (days). _ n
[ _ Fine of$ D‘ °O 5 . [ ] To be paid. [. ] To be probated. .,

[ ] Boot Camp [ ] Shock Probation [ ] Substance Abuse Felony Program ,
[ l] Judicial Drug Treatment Center [ ] CEN]KOR [ ] Dallas County Jail Chemical Depcndency Program

 

[ , ] Restitution in the amount of $ . [ ] Back-time NOT included.
[ ] Back-time included 4 » . .
[ ] efendant will si waiver of extradition. ' [ ] Defend nt know' gly and voluntarily waives appeal.

[" th€r= mo if q£°»~ all bd'ccitu.v§`c /, /t/( §d~/~ *vr~<>¢.r' raw Oo/JCQW
k - [ ] CHANGE OF NAME (Applicable only ifbe is checked) ,
Thedefendant having suggested that his/her true name is other than that set forth in the charging instrument, 5
and having moved that the charging instrument and all other documents in this cause be amended to show his/her true
name_to be ' , said motion is hereby granted. It is so ordered.

COURT’S ADMONITIONS TO DEFENDANT
You are charged with the offense of: ' PC' § Li z)() ¢-1
' The `unishment range for the offense charged is: - J §
[ 1" Degree Felony,( 5 - 99 years or Life and an optional fine not to exceed $10,000.00. "
[ ] 2nd Degree Felony, 2 - 20 years confinement and an optional fine not to exceed $l0,000.00.
[ ] 3rd Degree Felony, 2 - 10 years confinement and an optional fine not to exceed $l0,000.00.
[ ] State Jail Felony, 180 days - 2 years State Jail and an optional fine not to exceed $10,000.00.

l l s 4

You have an absolute right to a jury trial, to confront and cross-examine the witnesses against you, and to call
witnesses in your own behalf You have a right to testify, but you cannot be compelled to do so. - The prosecuting
attomey’s recommendation as to punishment is not binding on the Court. You will be permitted to withdraw your plea
if the Court rejects any plea bargain made in this case. If the punishment assessed by the Court is not greater than that
which you have plea-bargained, you may not appeal on any matter in the case unless the Court grants permission for the
appeal or the matters appealed were raised by written motion 'tiled and ruled on before the plea. If you enter a plea of
guilty or nolo contendere and there is no plea bargain, the court may assess your punishment anywhere within the range
allowed by law. lfyou are not a citizen of the United States, a plea of guilty or nolo contendere may, and under current
JF ederal Imrnigration rules is almost certain to, result in your deportation, exclusion from admission to the United States,
or denial of naturalization If you have a court-appointed attomey, you have a right to ten days from the date of the
attomey’s appointment to prepare for tn'al. You have the right to be tried on an indictment retLuned by a Grand Jury, and,
unless you’are on bond, a right to two entire days after being served with a copy of the charging instrument before being
arraigned. If you receive unadjudicated community supervision and violate its conditions, you may be arrested and
subjected to a hearing limited to determining whether or not guilt should be adjudicated. If guilt is adjudicated, no
appeal may be taken from the Court’s decision, and the full range of punishment is open to the Court. All proceedings,
including assessment of punishment, pronouncement of sentence, granting of community supervision, and an appeal,
then continue as if the adjudication of guilt had not been deferred. [In sex offense cases, see Court’s Admonition to Sex
Offenders, which is incorporated by reference and attached hereto.]

' DEFENDANT’S STATEMENTS AND WAIVERS k .
With the approval of counsel, defendant makes the following statements and waivers. lam the accused in the §y
.~hqrm'nu imminent and am mentallv comnetent. I understand the nature of the accusation made against me, the range §

I hereby waive my right to b1 red on an indictment returned by a grand s ,'; any and all defects, errors,` or
irregularities, whether of form or substance, in the charging instrument; my right to a jury tn'al; and my right to remain
silen't. l waive arraignment and reading of the charging instrument; the appearance, confrontation, and cross-examination

\. of witnesses; my right to ten days to prepare for trial alter the appointment of counsel (if counsel has been appointed);
and the preparation of a` pre-sentence report. I consent to the oral or written stipulation of evidence or testimony, to the
introduction of testimony by affidavits or written statements of witnesses and to all other documentary evidence,

/ I adm1t and judicially confess that l committed the offense of FCS 7 J/' on___

?(§7 ios _____e_xactly as alleged m the charging instrument I affirm that my plea and judicial e‘bnfession are freely and `

voluntarily made, and not influenced by any consideration of fear, persuasion, or delusive hope of pardon or parole.

I understand the admonitions regarding unadjudicated community supervision, and that I will be required to
register as a sex offender if convicted of , or placed on community supervision for, one of the offenses enumerated under
Court’s Admonition to Sex Offenders, attached hereto. I understand that under the Uniforrn Extradition Act, should I

be charged with a violation of my community supervision and be arrested in another state, I have the light to require the -
issuance and service of a warrant of extradition, the right to hire legal counsel, or, if indigent, to have counsel appointed,'

and ' e right to apply for _a writ of habeas corpus to contest my arrest and return to this State.
[ Ivoluntarily and knowingly waive my rights under the Extradition Act, waive extradition, and waive my right
to contest my return to the State of Texas from any junsdlction where I may be found. Iunderstand and agree that such
waiver ls irrevocable
[\/{ I understand that I have a right to appeal to the Court of Appeals. If the trial court follows the terms of the State’s
recommendation as to sentencing, then, after consulting with my attomey, I do expressly, voluntarily, knowingly, and
intell}ently give up and waive my right to any appeal.

{/DEFENDANT’ ’S PLEA TO ENHANCEMENT PARAGRAPH(S) (Applicable only zf box is checked)
I, the defendant, plead true to the (second), (third), (second and third) enhancement paragraph(s) which is/are

   
 

ssi

legally convicted of the offense(s) alleged therein.

y .- SIGNATURES AND ACKNOWLEDGMENTS
I, the defendant herein, acknowledge that my attorney has explained to me, and I have read and Iunderstand,
all the foregoing admonitions and warnings regarding my rights and my plea, and that my statements and waivers are

,/'
,,
1

all my waivers, statements, agreements, and my plea.

[/ é-.§@[ Ol ~ /;-;Q§/ awéé /ZYEZMZ._\

ate y -/l§efendant) ' E/ 0 ( l`;,I--.AC /£fo/

Printed Name:
I have consulted with the defendant, whom Ibelieve to be competent, concerning the plea in this case and have

advised the defendant of his/her rights. I approve and agree to all waivers, statements,an and a eements of the defendant »

herein and ask the Court to accept them and the defendant’s plea.
. 1 ./’
11[30{01`/0“ br

Date Attomey for Defendant 19 aj
Printed Name: b1 U/ £(_/4-’"/<
State Bar # _ 0 laidin ?

As attorney for the State, I hereby consent to and approve the requests, waivers, agreements, and stipulations
in this instrument

___/1{?¢[@§‘

Date

 

 

Assistant District Uo/ ~1
C/

 

Printed Name:

State Bar# r>l C/C'/7L"7'/ d/

It appearing to the Court that the defendant is mentally competent and is represented by counsel, that the
defendant understands the nature and consequences of the charge, and the parties have sented to and approved
the Waiver of jury trial and stipulations of evidence, the Court fld s tthe aivers, a ee ents, and plea to have been
knowingly, freely, and voluntarily made, approves the waiver dagre ents, acc t/ the d endant’ s plea, approves
the stipulation of testimony, and approves the change of cont i ed h ein '

 

 

 
 

  

  

Date § ' Judge

contained 1`n the charging instrument, and judicially confess that I am the same person who was previously duly and _ ~

uizof the consequences Irequest that the Court accept `

.lS

 

 

DEFENDANT Jackson, Raul David B M 06061969 CHARGE POSS CS INT DEL
400G/2ND
AKA: '
ADDRESS ABlA_Ban;LB,Dallas,_Ix______ LOCATION DSQ________
FILING AGENCYI`XDPD()OOO DATE FILED July 14, 2005_ COURT CDC5
COMPLAINANT McKinney, V F-055451 1 VT#:
C/C Francisco Trevino:

 

Jacqueline 'l`revino

 

 

THE STATE OF TEXAS CAUSE NO. F-0554511
VS. , .
CRIMINAL DISTRICT COURT 5
Jackson, Raul David ` v DALLAS COUNTY, TEXAS
JUDICIAL CONFESSION

Comes now Defendant in the above cause, in writing and in open Court, and consents to the stipulation of
the evidence in this case and in so doing expressly waives the appearance, confrontation and cross-examination
of witnesses I further consent to the introduction of this Judicial Confession, and testimony orally, by
affidavits, written statements of witnesses and other documentary evidence, Accordingly, having waived
my Federal and State constitutional right against self-incrimination, and after having been swom, upon
oath, I judicially confess to the following facts and agree and stipulate that these facts are true and
correct and constitute the evidence m this case:

On the 8 th day of July A.D., 2005 4 , in Dallas County, 'l`exas, l did unlawfully,

unlawfully and knowingly possess with intent to deliver a controlled substance, to-wit: COCAINE, in an
amount by aggregate weight, including any adulterants or dilutants, of 400 grams or more,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on the
lOTH day ofNOVEMBER, 1989, A D., in Cause Number F89- A4573- S on the docket of282ND JUDICIAL
DISTRICT COURT, of DALLAS County, Texas under the name of RAUL DAVID JACKSON and said
conviction was a final conviction,

l further judicially confess that l committed the offense with which l stand charged exactly as alleged m the
indictment m this cause.

1 121 11

Attoh're§};for %fendant De/f:?~\f
SWORN 'I`O AND SUBSCRIBED before me on the lYA/\ day of L\l./»- , 20 G_S/

 

 

 

 

  

APPROVED BY: ' JIM HAMLlN, CLERK
DISTRICT COURTS GF
DALLASXC@TY, TEXAS .
'_K
By
Assistant District Attorney Deputy ` trict Clerk

 
   

Defendant's agreement to stipulate and waiver of confrontation and cross- -examiation wit esses ar7in all 1 '
approved by the Court. The above J ud1c1al Confession is hereby approved by the

.~,N~>F UOO_C.H,

l O-:<=Z>r U~m.:-g GOCNH b>:r>m GOCZHm >,_.no,_~zm,z§ eowmmm$@z §§ Hz§z,_.i 3 emi
§§ eaja e>a§oz 321§3;1§ nan§znm, 1355 non>Em >e@ema
jw\\\\®\ § 1\\ \». .\\~\1 am answech § ama Hze§a§z§\§c@\~ze
. \. .
§ 1 a

 

 

 

C>Hm Om ONOm_~ .

 

 

 

ozemzm oReoczn

weir&\rl\w\®oont &N§\l\ _utrtnrl

 

 

n\1\s1

 

 

W\ae\ww §§a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

\\_»\…\\\lm» \\\c§§ _
1 \A\\WR\ 1\ §\, \ 1\§\\\(\\1\0 .\_\..nt\h,tl\
\\ \
wood wm§cm \\\\\ uaw
1a 1 21 \\ \\\\r\ . mws\\§\t .
~` .. ~ _ §
\\.\\\\\n_s\rm., .l\\\\\\\\\r\\ Unm@nmnn» un~n_~n. m. w ~nnmn.m» stanmlt“. \\J \\\.
\\\\.MN \JVN\NNJ\ §\&tw 311 91 m.,.t,.m_...…§ vendee m…e.e.~r woe.a 11 mr .…n$~ § \MN»\\§
\.\\. .\\,\\1.1\\» .r\\l.,\ m\\\wn\\\%.\_ 25 -….,-,. Un? ,…rinw noia ,… m ow.enw,>v.\om 90 ®\ \
Wn%~rz$_:il U~.J 1111 mw §§ v\. WEWW®.¢E»¢M\... musa E`.
….;»_. _1 UOOKmH l Q~:S~Z>F U~m.:~.~nt~. COC~S,. l U>El>m COCZH:t mt_.>tncmn 1 . _ w M\n
. 201

 

m,_]>~,m Om t_,mx>m >.:,O-zmHm

 

 

 

 

 

 

 

 

 

c>:… 01 o§mz . o§mzm 21 QOES 1

 

\1\1% \\ §§ \§1 §§ \

 

11…-1.111 111 11\>1 311 191 @11111 11 11§11111 111 3_\§1, \%1\1.111/

1 . \ 1 @1®1 @N 219 UH§§KQ
§ 1_§11 111\11 1111111\1. 1 1 1 § §sz 11 01
%m©§\\§ 1 1 33ng 11 11 1 . . (

 

 

 

 

 

 

 

 

 

 

 

 

 

Cause No. 081/1 §,`L(S//(

 

 

'rr-u; sTA'rE oF'TE,\’As § IN TH.E (l /{)(, ll
\-'s. 7 _ _ _ _ § nIsTRrCT COURT
` /.\C_L( 5 ;,,»\/|,_ l@.fro( § DALLAS COU-N'r\', TEXAS

'l`RlAL COURT’S CERTII"I.CATION OF DEFENDANT’S RIGHT Cl" APPEAL*

I, judge of the trial couxt, certify this criminal case:

l:l is not a plea-bargain case, and the defendanthas the right of appeal, [or]

l:l is a plea~bargain case, but matters were raised by written motion filed and ruled on
before trial, and not withdrawn or waived, and the defendant has the right of
appeal, [.or]

    

a plea-bargain case, but the trial court has given permission to appeal, and the
l.?//defendant has the right of appeal, [or]

y § ' the defendant has NO right of appeal, [or]

    

 

 

 

Date Signed

l have received a copy ofthis certitication:

 

 

Defendant (it` not represented by counsel) ~ Defendarit’s Coilnsel fr
Mailing Address: State Bar No.: [)l/i [{§Z l/( ¢{ '}

Mailing Address:

'l`elephone ll: _ /%O/ E/Wl 7[¢§ §/“i:>
l?a,\; # (ifany) Telephone #: /Q[£ //Q`( 7:( 7_\{2 )Z

Fax # (_if any):

*'A defendant in a criminal case has the right ofappea| under these rules. The trial court shall enter
a eertillcation of the defendant’s right to appeal in every case in which it enters ajudgment ofgutlt
or other appealable order. ln a plea bargain case ---- that is, a case in which a defendant’s plea was

guilty or nolo contendere and the punishment did not exceed the punishment recommended by the

prosecutor and agreed to by the defendant ---- a defendant may appeal only: v(A) those matters that
were raised by written motion filed and ruled on before trial, or (B) after getting the trial court"s
- permission to appeal 'l`EX/\S RULE (`)F APPEbLATE PROCED!._I‘RE '_`5.2(a)(2).

 

    

monte :.. . l
1 IN eRIMJnAL anrRJcr , _ '
' DAnLAs eoUNrY, TEXAS 4 ' ‘ ..SEQ" oooe-

 

 

 

 

 

 

 

OFFENSE MFR CS 46 ~ ' 1 TTME 143150
RF.I)UCEI) . CHARGE

 

 

 

 

 

 

 

 

 

nrsPosEn BY PGBC_¢_

 

 

 

 

 

 

 

 

 

 

v.__._;1__,‘1. .
Rt:MARKs 120605 ))N rn JA. -

\

 

 

 

 

 

 

 

 

 

Dil'S‘]`RICT Cl.E ' § 7 ~] ~ -- lREL}':`.AS}§J

1l\l}.‘"()}?tl\‘ll\'l`.‘]`Ol\l~l .`
DALLAS COUN'.[‘Y, . ` f *- ] REMARKS ' ' '

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.a.ux_ \,»J\.:. m. z\.\_l u_»_ ».: .v .\\..v \4.: \J\.l\J.\\_.\. -1

DALT,AS COUNFY, TEXAS SEQ OOOl

 

 

 

 

\JL \~J¢L.l I.l.L L\ \_r>.) "!W

Ranuean enaaea - ` l ' ' v 1

mt Gl‘h)\l’f\ L.‘ {'\Ti‘ ||"|T‘

 

 

    

 

ll.l DFKIDL'..|) DJ

SENTENCE

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘]‘H]S l>EF‘].‘-~. I)EE"I.' lS SE'I' 'J‘O GO T() COURT C)N A FU'] URE DATE 'l'O BE CORREC']`]:Y S
TENCE DJ¢.SREGARD Sl"‘N[‘l:‘.NCb‘- -l)l"`[""l.` SEN`.[‘ENCE [N E`.RROR `JIHANK YOU

 

 

 

 

 

 

 

 

 

g DALLAS eouNTY, Taxas . » 1 REMARKS
_ ] '
6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

./‘\.»

JUDGMENT
CERTIFICATE OF_THUMBPRINT

cause No. /£z”§z“~$i€/§// /

 

 

 

THE sTATE oF TEXAS v - IN THE
~ DISTRICT coURT _j§;ji:;____

/%?/4¢’¢- t7;¥¢3&:5¢74) DALLAS coUNTY, TExAs

RIGHT THUMB# vDefendane's _gf§:__hand

THIS IS TO CERTIFY THAT THE FINGERPRINTS ABOVE ARE THE ABOVE-
NAMED DEFENDANT'S FINGERPRINTS TAKEN AT THE TIME OF DISPOSITION
OF THE ABOVE STYLED AND NUMBERED CAUSE.

DoNE IN coURT THIS 'hg DAY op A;E?£YH%@£§;€ ,.20;£2§§.

%%A%/; 7

j ' v BAILIFF/DEPUTY SHERIFF

*Indicate here if print other than defendant's right thumbprint
is placed in box:

left thumbprint left/right index finger

other,

 

 

 

' l f \
MOTION TO DISMISS PROSECU'IJLON Form 183 (/(L ‘(» / /

TntE STATE oF TEXAS,

No. F05-54511-K vs. IN THE CRIMINAL

DISTRICT COURT FOUR

 

' OF DALLAS COuNTY, TEXAS

W>Wi¢mWDW>W>CUJ

RAUL DAvu) JACKSON APRIL TERM, A.D., 2006

PID 4|)06

Now comes the District Attorney of Dallas County, Texas and asks the Court to dismiss the above entitled and numbered
cause, for the following reasons, to-wit:

The above case has been reindicted as Cause Number F06-00445-K.

_ WHEREFORE' PREMISES CoNsIDERED, the State respectfully requests that this case be dismissed

l

l”//.St

  

Wea at notion or asst nat

 

~i&-~_`A'ssft Disf. ~

l
l ~`,
l

 

 

tl/Oltjf§l Qz\

 

 

EXHIBIT 2

 

CAUSE NO. F-0555473

EXHIBIT 2

EXHIBIT 2

JS

DEFENDANT Jackson,Raul B M 06061969 CHARGE DEL CS lG/ZND

 

 

AKA:
ADDREss LocATIoN DSQ________
FILING AGENCY TXDPD0000 'DATE FILED Augusto$, 2005 COURT CDC5
coMPLAlNANT McKinney,V . F-0555473 vT#:

C/C

 

 

 

TRUE BILL INDICTMENT

IN THE NAME AND BY THE AUTHORITY OF THE S'I`ATE OF TEXAS: The Grand Jury of

Dallas County, State of Texas, duly organized at the July Term, A.D., ` 2005 of the
Criminal District Court 5 , Dallas County, in said Court at said

Term, do present that one JACKSON, RAUL , Defendant,

On or about the 11 th day of May A.D., 2005 in the County of Dallas and said State, did

unlawfully and knowingly deliver, to-wit: actually'transfer, constructively transfer and offer to sell a
controlled substance, to-wit: COCAINE, in an amount by aggregate weight, including any adulterants or
dilutants, of l gram or more but less than 4 grams to V. MCKINNEY,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said ,
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on t
the IOTH day of NOVEMBER 1989, A. D., in Cause Number F89- A4573- S on the docket of 282ND
JUDICIAL DISTRICT COURT, of DALLAS County, Texas under the name of RAUL DAVID
JACKSON and said conviction was a final conviction,

against the peace and dignity of the State.

1 _ . ._. . . . .. nn u,-r\ ______ 'r‘ ..... . Fnromnn nFT/;Glnd llIrV

,/",

 

 

 

s'r'A,"rE oF TEXAS . ~ § mTrrE Cpcb/ v
_ / vs. _ _ § . DISTRICT COURT -
' in CK$<>N} ab Vl _ § '_ ' _.DALLAs CoUNTY,TExAs
l ii PLEA'AGREEMENT n

TO THE HONORABLE JUDGE OF SAlD COURT: - .
The defendant herein and the attorneys for both the defendant and the State waive a jury trial and make the
following agreement » - _

 

 

Defendant’s plea: ` [ Guilty ' [ ] Nolo contendere

[ ]_-Defendant will testify. ' [ ] Defendant will NOT testify.

Plea to enhancement.paragrapli(s): [ rue [ ] Not true

Type of plea: [ Plea bargain ` [ ] Open plea

Open as to: [ ] Deferred Adjudication [ ] Community Supervision [ ] Fine [ ] Restitution,

[ ] Other: `

State’s recommendation:

Agre d sentence: § ` -

[ Confinement in (_z)enitentiary)(sta¢eja-H)-(eozmg»jaHj-for l &@l (years) (moa¢ksy\-(duyaj.`

[ ] Post-conviction community supervision, confinement probated for (years) (months) (days).

[ eferred co unity supgrlision for (y`ears) (months) (days).
[-_ Fine of$ § ¢` °O 9 . [ ] To be paid. 1 [. ] To be probated.
[ ] Boot Camp [ ].Shock Probatiori [ ] Substance Abuse Felony Program _

[ '] Judicial Drug Treatment Center [ ] CENIKOR [ ] Dallas County Jail Chemical Dependency l’rogram

 

 

[ _ ] Restitution in the amount of $ _ . [ ] Back-time NOT included.

[ ]Back-time included 4 - . _ .

[ efendant will sign waiver of extradition 5 ,[ ] Defendant knowingly and voluntarily waives appeal.
[’ Other: (*/ml\'f »F<>» all bachriM/, 461 56er f~ /'»~ forever

[ ] CHANGE OF'NAME (Applicable only if box is checked)
The defendant having suggested that his/her true name is other than that set forth in the charging instrument,
and having moved that the charging instrument and all other documents in this cause be amended to show his/her true
name_to be , said motion is hereby granted. It is so ordered.

 

 

_ COURT’S ADMONITIO T DEFENDA-NT
You are harged with the offense of: §§ l d '” "l 4
'l`l`i;)¢nréoshment range for the offense charged is: / J
[ ' l" Degree Felony, 5 - 99 years or Life and an optionalfme not to exceed $10,000.00.
[ ] Z“d Degree Felony, 2 - 20 years confinement and an optional fine not to exceed 310,000.00.

[ ] '3“1 Degree Felony, 2 - 10 years`confmement`and an optional fine not to exceed $10,000.00.
[ ] State Jail Felony, 180 days - 2 years State Jail and an optional fmc not to exceed $10,000.00.

l l ,

You have an absolute right to a jury txial, to confront and cross-examine the witnesses against you, and to call
witnesses in your own behalf _You have a right to testify, but you cannot be compelled to do so. ~The prosecuting
attomey’s recommendation as to punishment is not binding on the Court. You will be permitted to Withdraw your plea
if the Court rejects any plea bargain made in this case. If the punishment assessed by the Court is not greater than that
which you have -plea-bargained, you may not appeal on any matter in the case unless the Court grants permission for the
appeal or the matters appealed were raised by`wiitten motion filed and ruled on before the plea. If you enter a plea of
guilty or nolo contendere and there is no plea bargain, the court may assess your punishment anywhere within the range
allowed by 'law. If you are not a citizen of the United States, a plea of guilty or nolo contendere may,' and under current `
}Federal Immigration rules is almost certain to, result in your deportation, exclusion from admission to the United States,
or denial of naturalization If you have a court-appointed attomey, you have _a right to ten days from the date of the
attomey’s appointment to prepare for uial. You have the right to be tried on an indictment returned by a Grand Jury, and,
unless you are on bond, a right to two entire days alter being served with a copy of the charging instrument before being 4
arraigned If you receive unadjudicated community supervision and violate its conditions, you may be arrested and
subjected to a hearing limited to determining whether or not guilt should be adjudicated If guilt is adjudicated, no
appeal may be taken from the Court’s decision, and the full range of punishment is open to the Court. All proceedings,
including assessment of punishment, pronouncement of sentence, granting of community supervision, and an appeal,
then continue as if the adjudication of guilt had not been deferred. ‘[In sex offense cases, see Court’s Admonition to Sex
Offenders, which is incorporated by reference and. attached hereto.]

 

. . DEFENDANT’S STATEMENTS AND WAIVERS
With the approval of counsel, defendant makes the following statements and waivers. I am the accused in the
»i.,,m;.m ;n¢m.mpnt and am mentallv competent l understand the nature of the accusation made against me, the range

.»`
/\_

I hereby Waive my right to b ied on an indictment returned by a grand ._ /; any and all defects, errors,l or
irregularities, whether of form or substance, in the charging instrument; my right to a jury trial; and my right to remain
silent. I waive arraignment and reading of the charging instmment; the appearance, confrontation, and crosséexarnination

-of witnesses; my right to ten days to prepare for trial after the appointment of counsel (if counsel has been appointed);

and the preparation of a` pre~sentence report. `I consent to the oral or written stipulation of evidence or testimony, .,to the _

introduction of testimony by affidavits or written statements of witnesses,- and to Bl otaer documentary evidence,
I admit and judicially confess that l committed the offense of '” q s on___

§ H_ ' D(e_xactly as alleged in the charging instrument I affirm that my plea and judicial confe'ssion are freely and '

voluntarily made, and not influenced by any consideration of fear, persuasion, or delusive hope of pardon or parole.

I understand the admonitions regarding unadjudicated community supervision, and that I will be required to '

register as a sex offender if convicted of, or placed on community supervision for, one of the offenses enumerated under
Court’ s Admonition to Sex Offenders, attached hereto. I understand that under the Uniforrn Extradition Act, should I

be charged with a violation of my community supervision and be arrested in another state, I have the right to require the .
issuance and service of a warrant of extradition, the right to hire legal counsel, or, if indigent, to have counsel appointed,‘

and e right to apply for a writ of habeas corpus to contest my arrest and return to this State.
[ I voluntarily and knowingly waive my rights under the Extradition Act, waive extradition, and waive my right

to wcoi?est my return to the State of Texas from any jurisdiction where I may be found. Iunderstand and agree that such '_

waiv r is irrevocable.
[ V{ I understand that I have a right to appeal to the Court of Appeals If the trial court follows the terms of the State’ s

recommendation as to sentencing, then, after consulting with my attomey, I do expressly, voluntarily, knowingly, and _

intelligently give up and_waive my right to any appeal.

' t DEFENDANT’s PLEA To ENHANCEMENT PARA'GRAPH(s) (Applicable only ifbox is checked)

 
  
 

egally convicted of the offense(s) alleged therein.

SIGNATURES `AND ACKNOWLED GMENTS _
I, the defendant herein, acknowledge that my attorney has explained to me, and I have read and l understand,
all the foregoing admonitions and warnings regarding my rights and my plea, and that my statements and waivers are

knowingly, freely, and voluntarily made with full understan g of the consequences I request that the Court accept 4

all my waivers, statements, agreements, and my ple .

01( M¢g%j\_/

ate /Ii?reiii:relgaNname: Z/;; ( F}DIC/k-S`°/\J

., ¢,»

I have consulted with the defendant, whom Ibelieve to be competent concerning the plea in this case and have

 
 

advised the defendant of his/her rights. I approve and agree to all waivers, statements, and agreements of the defendant ~

herein and ask the Court to accept them and the defendant’s plea. ~
ate 4 _ ~

Attorney _for Defendant , _ g
Printed Name: . ( (/C & X'
StateBar# . AWi(é‘{q'}'

As attorney for the State, I hereby consent to and appi ove the requests, waivers, agreements, and stipulations
in this instrument

go 0 id ' BILL{| L, riminal District Attorney, Dallas County, by
§1
Da e S\A€f`\
Assistant Distric § §
Printed Name: C@\
State Bar # L// Q/ 1

It appearing to the Court that the defendant is mentally competent and is represented by counsel, that the
defendant understands the nature and consequences ofthe charge, and that all the parties have conse
the waiver of jury trial and stipulations of evidence, the Court finds t wai ers, agreements, d p a to have been
knowingly, freely, and voluntarily made, approves the waivers and a eemen , accepts the ' ’s plea, approves

  
  
 

   

Date _ Judge 1 '

I, the defendant, plead true to the (second)', (third), (second and third) enhancement paragraph(s) which is/are l .
ntained in the charging instrument, and judicially confess that I`am the same person who was previously duly and ' ~

and approved '

  

 

 

 

 

 

 

.r-_` ' /_`
JS
DEFENDANT Jaci
SWORN TO AND SUBSCRIBED before me on the 3 , day of 5 `/ , 20 O§-

ArPROVED BY¢ JiM HAMLiN, cLERK ' 1

M . ' ` DISTRICT OURTS OF _ .
v t
p- / ‘_' \ y y . . l :-`

Assistant District Attorney

 

Defendant's agreement to stipulate and waiver of confrontation and cross-examiation 0 ' gs

 

H-~>~.. 500-hmw |. OW=S~Z>_.. U~m.=-g OQCN.~. l .U>:i>m GOCZ.H.m

 

 

 

  

 

 

w>:. m.~>.~.cmn ,;HH. womimw§

_ Zo. i

mH>Hm.Om ._.mx>m >.:.O~wzm GOZHWOHFMU mde>ZGm

. > NZU Um®wmm wmemzwm

w>dw M>DNwOZ

 

. SHH. QOG>Hzm
mwwoz% Oddmzmm >m,nm>Wth HZ Hmm HZUHQHKMZH\H®\NZU

 

f"

 

 

 

 

 

Lvme.mw£ m

 

 

 

 

U>._.m O~.. O-Um-

OWUmWw 01 OQC_~H

 

 

 

 

 

\.§JF\W\NHO.\.\ m\,,..w\\\.

 

 

 

 

\1

§UMW@\®Q\WR &\.§rs\r\<< §§%1\1 hwtw.§t\\

 

.Qt\et®».\

\%\\\\\ltv&

 

 

 

§
< `
lt \s tan\\.u \
_ §:§ \\\N nw 1 t
f ne \\\\ son §§

 

\_\§.w 1\\\§\~

 

‘\

 

newman nn§mm@@`,_ Ewm§mmnm ,$_eww&o
H.m§.n women mcmann hanna mm

\

.\\io§ n

§§ §mt_i¢w.nt §§
Ewm em mem$s

 

_\\ us am U\s\\

   

 

 

   

aim wr.:wb.w_wtmm.. ~.. )i. C. ~. .tc E. ; \ \ m....i .
g m r\_v~Mltw..§ t as r Cf( et 62 fan 11 J..._. 1 . '>., ..,._v._ . _.....:..:. (_ _J…wl
E~ o ., nevada . s z :.,.... . 1 1

.\.= , t/ .. wen~mwm.. ~ \ .\ t .. _ meew§eresea»§® X\ §>L;//>_( ?'floz
_ Fax #(_if`any): 2(0( 110 `2[//

"’A defendant in a criminal case has the right ofappeal under these rules. The trial court shall enter
a certification ofthe defendant’s right to appeal in every case in‘ which it enters ajudgment ofguilt
or other appealable order. ln a plea bargain case ---- that is, a case in which a defendant’s plea was
guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor`and agreed to by the defendant ---- a defendant may appeal on|y; (A) those matters that
were raised by writtenmotion friedland ruled on before trial, or (B) after getting the trial'court’s
- Permission to appeal TEXAS RULE OF APPELLATE PROCEDI,JRE '_`S.Z(a)(Z).

 

 

 

 

IN CRlMlNAL-DlSTRTCl COURT 4-
DALLAS COUNTY, TEXAS »

 

'=SEQ vQOOQ:A;¢J

 

  
 
 

 

 

-oFFENsE.DEL cs 1G" zTcME@143425

“ REnuchvcHARGE‘

 

DISPOSED BY PGBC

 

 

 

.DISTRTCT CBERKE l . ' ’]u ~wRELEASE INEORMATTON
DALLAS COUNTY,'TEX‘ ' ' ' . - ] REMARKS. /_g:»v." j §~.~»@:~

 

     

 

 

 

 

 

 

 

 

.--' ___-_._..__.._.._.__.___ ~ ; '\ .» |’ T ."

 

 

 

~DALLAS COUNTY, TEXAS SEQ 0002`

 
 
  

 

_ b

REnvch cHARGE

 

 

 

SENTENCE

qr*¢L€ - -, .20_£`_5_`.

%Qi% W?.

BAILIFF/DEPUTY SHERIFF

 

DONE IN coURT THIS ’ ?

*Indicate here if print other than defendant’s right thumbprint
is placed in box:
left thumbprint l . -' left/right index finger

other,

 

 

_.)._`

_,-`_

[M /55/\

 

 

MOTION TO DISMISS PROSECUTI&~ Form 183
THE STATE OF TEXAS,
No. 1?05-55473-1< vs. § IN TiiE CRIMINAL
. § DISTRICT CoURT FOUR
§ OF DALLAS COUNTY, TEXAS
RAUL DAvn) JACKSON § APRIL TERM, A.D., 2006
DEL Csic

Now comes the District Attorney of Dallas County, Texas and asks the Court to dismiss the above entitled and numbered

cause, for the following reasons, to-wit:

The above case has been reindicted as Cause Number F06~00448-K.

WHEREFORE PREMISES CONSIDERED, the State respectfully requests that this case be dismissed

 

Med 'on Motlon' of Distm Atty,. l;. l¢‘@k@/A'=/~ Asst,, Dist. '

Wi%@@

N
C:D
53
U"
__< JF?'_'$IZ'I
\ \;MF>
N

ra»'=z",
-u " l
z 72
C_.»;) ,""'_`"]:
w
G`

 

 

EXHIBIT 3

CAUSE NO. F-0556279

 

EXHIBIT 3

EXHIBIT 3

 

 

 

cu

DEFENDANT Jackson,RaulDavid B M 06061969 cHARGE DEL CS 4G/2ND
AKA:

Am)REss ' iv LoCATIoN DSQ

FILING AGENCY TXDPD0000 DATE FILED Augusc 25, 2005 » COURT JDC195

coMPLAINANT McKinney, V F-0556279 vT#:

c/C -

 

 

 

TRUE BlLL INDICTMENT

IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS: The Grand Jury of

Dallas County, State of Texas, duly organized at the July Term, A.D., 2005 of the
l95th Judicial District Court , Dallas County, in said Court at said

Term, do present that one JACKSON, RAUL DAVID , Defendant,

On or about they 5 th day of July A.D., 2005 in the County of Dallas and said State, did

 

unlawfully and knowingly deliver, to-wit: actually transfer, constructively transfer and offer to sell a
controlled substance, to-wit: COCAINE, in an amount by aggregate weight, including any adulterants or
dilutants, of 4 grams or more but less than 200 grams to V. MCKINNEY,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on
the lOTH day of NOVEMBER, 1989, A.D., in Cause Number F89-'A4573-S on the docket of 282ND
JUDICIAL DISTRICT COURT, of DALLAS County, Texas under the name of RAUL DAVID
JACKSON and said conviction was a final conviction,

against the peace and dignity of the State.

Bill H_in

 

C:::e No. F OS/` S/é ZW /“:1'-

 

¢

 

 

srA_*rE oF TEXAS _ ~ § - rN THE CDC/ L/
V . ~' § DISTRICT COURT ~
FD€VC< QN§ (2>0 vi § '_ DALLAS CoUNTY, rExAs
' PLEA AGREEth

TO THE HONORA_BLE JUDGE OF SAlD COURT: _
The defendant herein and the attorneys for both the defendant and the State waive a jury trial and make the

following agreement .

Defendant’s plea: [\// uilty _ [ ] Nolo contendere

[ ]_-Defendant will testify. [ efendant will`NOT testify,

Plea to enhancement paragraph(s): [ rue »[» ] Not true

'l[`ype of pleas [ Plea bargain ' [ ] Open plea

[Op]eré)atihs to: [ ] Deferred Adjudication [ ] Community Supervision [ ] Fine [ ] Restitution_
er:

 

State’s recommendation:

Ag eed sentence: - S/ ~
[ Confinement in (penitentiary)(stutejzziij{eeun§\jai{) for . l . (years) (rm¢hgj-fdny_;j~,

[ ] Post-conviction community supervision, confinement probated for (years) (ii`zo)itlis) (days).
[ j D‘eferred community supervision for ' (years) (months) (days). ‘
[ ,]Fine of$ § 00o . [ ]To be paid. [. ]To beprobated. ` ‘ l- . §

[ ] Boot 'Camp [ ' ] Shock Probation [ ] Substance Abuse Felony Program ' , §'
[ '] Judicial Drug Treatment Center [ ] CEN]KOR -[ ]Dallas County Jail Chemical Dependency Program -

 

[ _ ] Res_titution in the amount of $ . . [ ] Back-time NOT included §§
[ ] Back-time included ` - ‘ . l
[ ] Defendant will sign waiver of extradition, ' [ ] Defendant knowingly and voluntarily waives appeal. 1
[' ] Other: ' ~

 

[ ] CHANGE OF NAIV[E (Applicable only if box is checked) 1
- .The defendant having suggested that his/her true name is other than that set forth in the charging instrument,
and having moved that the charging instrument and all other documents in this cause be amended to show his/her true
name,to be , said motion is hereby granted. lt is so ordered.

1 _ _ COURT’S ADMONITIONS TO DEFENDANT
You are charged with the offense of: DC § Li§ - ),0 0 4
The lunishment range for the offense charged is: ' ' J
[ lst Degree Felony,l$ - 99 years or Life and an optional fine not to exceed $l0,000.00.
[ ] l2nd Degree Felony, 2 - 20 years confinement and an optional fine not to exceed $l0,000.00.
] 3rd Degree Felony, 2 - 10 years confinement and an optional fine not to exceed $10,000.00.
State Jail Felony, 180 days - 2 years State Jail and an optional fine not to exceed $10,000.00.

[
[ ]-
l ] ’ s k - . ,
You have an absolute right to a jury tn'al, to confront and cross-examine the witnesses against you, and to call
witnesses in your own behalf. You have a right to testify, but you cannot be compelled to do so. - The prosecuting
attomey’s recommendation as to punishment is not binding on the Court. You will be permitted to withdraw your plea
if the Court rejects any plea bargain made in this case. If the punishment assessed by the Court is not greater than that
which you have plea-bargained, you may not appeal on any matter in the case unless the Court grants permission for the
appeal or the matters appealed were raised by written motion filed§and ruled on before the plea. If you enter a plea of
guilty or nolo contendere and there is no"plea bargain, the court may assess your punishment anywhere within the range
allowed by law. If you are not a citizen of the United States, a plea of guilty or nolo contendere may,l and under current
Federal Immigration rules is almost certain .to,' result in your deportation, exclusion from admission to the United States,
or denial of naturalization If you have a court¢appointed attomey, you have a right to ten days nom the date of the
attomey’s appointment to prepare for trial. You have the right to be tried on an indictment returned by a Grand Jury, and,
unless you are on bond, a right to two entire days after being served with a copy of the charging instrument before being _
arraigned. If you receive unadjudicated community supervision and violate its conditions, you may be arrested and
subjected to a hearing limited to determining whether or not guilt should be adjudicated If guilt is adjudicated, no
appeal may be taken from the Court’s decision, and the full range of punishment is open to the Court. All proceedings,
including assessment of punishment, pronouncement of sentence, granting of community supervision, and an appeal,
then continue as if the adjudication of guilt had not been deferred. [In sex offense cases, see Court’s Admonition to Sex

Offenders, which is incorporated by reference and attached hereto.]

DEFENDANT’S STATEN[ENTS AND WAIVERS

With the approval of counsel, defendant makes the following statements and waivers. lam the accused in the
_‘__“__-__ .-M.._..M... ,...,1 ..,,. ma,.+au`, .~nmm»n»n+ T understand the nature of the accusation made against me, the range

Ihereby waive my right to b1 ed on an indictment returned by a grand ' ` ;any and all defects, errors,` or
irregularities, whether of form or substance, in the charging instrument; my right to a jury trial; and my right to remain
silent. I waive arraignment and reading of the charging instrument; the appearance, confrontation, and cross-examination .

* of witnesses; my right to ten days to prepare for trial after the appointment of counsel (if counsel has been appointed);
and the preparation of a` pre~sentence report. I consent to the oral or written stipulation of evidence or testimony, to the 4
introduction of testimony by affidavits or written statements of witnesses, and to all other documentary evidence, ' `

O(I admit and judicially confess that I committed the offense of DC§ "l 9 "LO° on_ .

é'l…'g _________exactly as alleged in the charging instrument I affirm that my plea and judicial co ession are ireer a_nd `

voluntarily made, and not influenced by any consideration of fear, persuasion, or delusive hope of pardon or parole.

I understand the admonitions regarding unadjudicated community supervision, and that I will be required to ~ -

register as a sex offender if convicted of , or placed on community supervision for, one of the offenses enumerated under '
Court’s Admonition to Sex Offenders, attached hereto. I understand that under the Uniforrn Extradition Act, should I
be charged with a violation of my community supervision and be arrested in another state, I have the right to require the .
issuance and service of a warrant of extradition, the right to hire legal counsel, or, if indigent, to have counsel appointed,‘ '
and e right to apply for _a writ of habeas corpus to contest my arrest and return to this State.
[ I voluntarily and knowingly waive my rights under the Extradition Act, waive extradition, and waive my right
to contest my return to the State of Texas from any jurisdiction where Imay be found. I understand and agree that such '
waive/r is irrevocable
[ `/] I understand that I have a right to appeal to the Court of Appeals If the trial court follows the terms of the State’ s

_ recommendation as to sentencing, then, after consulting with my attomey, I do expressly, voluntarily, knowingly, and
intelligently give up and Waive my right to any appeal.

~ lDEFENDANT’S PLEA TO ENHANCEMENT PARAGRAPH(S) (Applicable only if box ls checked) _
I, the defendant, plead true to the (second), (third), (second and third) enhancement paragraph(s) which is/are _

c ntained in the charging instrument, and judicially confess that I am the same person who was previously duly and : »
legally convicted of the offense(s) alleged therein. '

 

SIGNA'I`URES AND ACKNOWLEDGMENTS
- I, the defendant herein, acknowledge that my attorney has explained to me, and I have read and I understand,
all the foregoing admonitions and warnings regarding my rights and my plea, and that my statements and waivers are

 

knowingly, freely, and voluntarily made with full understa of the consequences I request that the Court accept 4
all my waivers, statements, agreements, and my plea.
o 0 f , " 55 \_' ' _J
Date /fendant>M '

Printed Name: _ v i_.l F/A LWJ 0 IJ

I have consulted with the defendant, whom I believe to be competent concerning the plea in this case and have '
advised the defendant of his/her rights. I approve and agree to all waivers, statements, and agreements of the defendant -

herein and ask the Court to accept them and the defendant’ s plea.
0 O(' ,

lD' te Attorney _for Defenda`nt ( , _ _
Printed Name: g (/(/ C°)<

State Bar# . Ot'lqlréqqq'

 

As attorney for the State, I hereby consent to and approve the requests, waivers, agreements, and stipulations
in this instrument .

l ll jjo jé\§/~.

Date

 

Bl L .' ILL, C n ' l District Attorney, Dallas County, by '
,~ y 4

Assistant DistrictA o < ;*- n
Printed Name: Mlh firm l C{:`\
State Bar# /q 17

 

 

It appearing to the Court that the defendant is mentally competent and is represented by counsel, that the
defendant understands the nature and consequences of the charge, and a the parties . ve c nsented to and approved '

 

 

Date - ': _ ' Judge 4

Cl~l

 

 

 

 

 

 

DEFENDANT Jackson, Ra\ll David B M 06061969 CHARGE DEL CS 4G/2ND
AKA:

ADDRESS ' -' LOCATION DSQ '
FILING AGENCYI`XDPDOOOO DATE FILED AuguSt 25, 2005 COURT JDC195
COMPLAINANT MCKinn€y, V F-0556279 VT#:
C/C

THE STATE OF TEXAS l CAUSE NO. F-()556279

VS.
195TH JUDICIAL DISTRICT COURT
Jackson, Raul David q DALLAS COUNTY, TEXAS
JUDICIAL CONFESSION

Comes now Defendant in the above cause, in writing and in open Court, and consents to the stipulation of
the evidence in this case and in so doing expressly waives the appearance, confrontation and cross-examination
of witnesses. I further consent to the introduction of this Judicial Confession, and testimony orally, by
affidavits, written statements of witnesses and other documentary evidence. Accordingly, having waived
my F ederal and State constitutional right against self-incrimination, and aher having been sworn, upon
oath, I judicially confess to the following facts and agree and stipulate that these facts are true and
correct and constitute the evidence in this case:

Ori the 5 th day of July A.D., 2005 , in Dallas County, Texas, I did unlawfully,

unlawfully and knowingly deliver, to- wit: actually transfer, constructively transfer and offer to sell a
controlled substance, to- Wit: COCAINE, in an amount by aggregate weight, including any adulterants or
dilutants, of 4 grams or more but less than 200 grams to V. MCKINNEY,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on the
lOTH day of NOVEMBER 1989, A. D., in Cause Number F89-A4573- S on the docket of 282ND JUDICIAL
DlSTRlCT COURT, of DALLAS County, Texas under the name of RAUL DAVID JACKSON and said
conviction was a final conviction,

I further judicially confess that I committed the offense with which l stand charged exactly as alleged in the _
indictment in this ,cause.

MC‘P? LW'

Attor§y for D fendant

  

 

SWORN TO AND SUBSCRIBED before me on the 30 day of Ni“) , 20 0 §
APPROVED BY: JIM HAMLIN, cLERK
DISTRICT COURTS OF
DALLAS TY, TEXAS

By v /i

Assistant District Attorney . 3 Dep

 

 

  
 
    

Defendant' s agreement to stipulate and waiver of confrontation and cross- -examiati ings

approved by the Court. The above Judicial Confession is hereby approved by the o"u .

/;//

HN~>F UCO_AN.~. l O_~=¢=Z>_i U~m.=-g COC_~.H | .U>:\>m OOCZ.~.m

 

 

 

 

S>j…_om me>m >,:ozzm_
§ 3 w S§H§.§e QEW.EEQF
§§ came §§oz §§ emi.w.k en

 

l .. \. . 4 1 l
one "ww~ W&oe@wmm el

...I ...._ emma OMMQMYQO 03 +mo® ..N.

 

 

 

A.WH.».~ .MNM § ® h CF\_F ns §°J\ w=m.w»l:~.>-, ..n.».» .W.. fm a
i l`i._,u\i...... .li §on cashmmeme me
Fm~a ~HN.N~ n 1 . . \=HC=.CG°.

  

 

.wwnw uaw w=e€wm. w

;\>\S \\§se \§1\\§ 1 \U 1 ..
.m: §§ :M\ne\ mt £1,

.)\M_B.»D.d wCUOm
@ am©m'@€ 1 1. 3 aged 3 931 E7

BAILIFF/DEPUTY SHERIFF

*Indicate here if print other than defendant’s right thumbprint
is placed in box:

left thumbprint 1eft/right index finger

 

m

DISTRICT coURT L

 

 

 

MOTION TO DISMISS PROSECUTION Fol'm183` ' ~ n (£0/ /38 v

THE STATE 0F TEXAS,

 

NO. ]F05-56279-K vs. § IN THE CRIMINAL

§ DIsTRlCT COURT FOUR

§ OF DALLAS COUNTY, TEXAS-
RAUL DAle JACKSON § l d ArRIL TERM, A.D., 2006
DEL cs 4c

Now comes the District Attorney of Dallas County, Texas and asks the Court to dismiss the above entitled and numbered
cause, for the following reasons, to-Wit:

The above case has been reindicted as Cause Number FO6-00453-K.

WHEREFORE PREMISES CONSIDERED, the State respectfully requests that this case be dismissedl

» ted on mann 51 nasa m ' UWL-i- - ll.'i"i' Ass:. met m

 

 

 

EXHIBIT 4

EXHIBIT 4

F-0557397

CAUSE NO.

 

EXHIBIT 4

MT

/»'\,

DEFENDANT Jackson, Raul B M 06061969 CHARGE DEL CS 4G/2ND

 

 

 

 

 

 

AKA:
ADDRESS LOCATION \MB II
FILING AGENCY T)G]PDOOOO DATE FILED September 23, 2005 COURT CDC3
COMPLAINANT McKinney, V F~05573 97 VT#:
C/C
TRUE BILL lNDICTl\/lENT

IN. THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS: The Grand Jury of

Dallas County, State of Texas, duly organized at the

Criminal District Court 3

October Terrn, A.D., 2005 of the

, Dallas County, in said Court at said

Terrn, do present that one JACKSON, RAUL , Defendant,

On or about the 20 th day of June A.D., 2005

in the County ofDallas and said State, did

unlawfully and knowingly deliver, to-wit: actually transfer, constructively transfer and offer to sell a
controlled substance, to-wit: COCAINE, in an amount by aggregate weight, including any adulterants or
dilutants, of 4 grams or more but less than 200 grams to V. MCKINNEY,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on
the lOTH day of NOVEMBER, 1989, A.D., in Cause Number F89-A4573-S on the docket of 282ND
IUDICIAL DISTRICT COURT,` of DALLAS County, Texas under the name of RAUL DAVID

JACKSON and said conviction was a final conviction,

against the~peace and dignity of the State.

Bill Hill

T'.‘A_._...._.. A¢‘¢»L.\ fl.-nn,l Yuru

 

 

ca1 `,No. F D$/` §_%M/}L ~"`
srA_TE oF TEXAS _ - §_ ` m THE, § g ,\`@@C L('
vs. a § DIsTfii`dltchJi:i"ii »
Cl'(~\ CL££ vl\/l, |@,¢Wj § ‘_ . DALLAS COUNTY, TEXAS

 

vZUUSU-EC IZ Ai'lfl= 50

*-;.i.’.:“'§ i' "";"l l~.l “~i *
To THE HoNoRA_BLE JUDGE or sAiD coURT: _ . 9 mlf *,.‘§l[i`*n Cl.~,.‘ifi,ii

\_ The defendant herein and the attorneys for both the defendant and the%i'atéd`vii'ai`v“e aggny al and make the
following agreement . ' ' ` `“""`“" " " fly l l

PLEA AGREEMENT ‘

_Defendant’s plea: [ uilty _ [ ] Nolo contendere

`[ ].-Defeiidant will testify. [ Defendant will NOT testify.

Plea to enhancement paragraph(s): [ rue ' _ [ ] Not true

Type of pleas [ Plea bargain ` [ ] Open plea .

;)p]ei(i):i}sli to: [ ] Deferred Adjudication [ ] Community Super`vision [ ] Fine [ ] Restitution_

, er:

State’s recommendation:

Agr d sentence: ' ~

[ Confinement in Q)enitentz'ary)(si'a*e-jh¢l)(eenmyjail) for /\§/ (years) (mawks)-(dayu;l:

[ ] Post-conviction community supervision, confinement probated for (years) (r_nonths) (days).
[ ] eferred community sgpervision for (years) (months) (days). `

[-y Fine of$ 4 Q()Q » . [ ]To be paid. [. '] To be probated.

[ ] Boot Camp Shock Probation [ ] Substance Abuse Felony Program ,

[ '] Judicial Drug Treatment Center [ ] CENIKOR [ ] Dallas County Jail Chemical Dependency Program

 

 

 

 

[ 4 ] Restitution in the amount of $ . . [ ] Back-time NOT included.

[ ] Back-time included - ' ` .

[ ] efendant will sign waiver of extradition._ ' [ ] Defendant knowingly and voluntarily waives appeal.
['~ other; ¢t»[( Sc~+w¢; 4¢., /u/p cowm,)fé;¢ /, {Lm(,f H,» edf became

1 .
[ ] CHANGE OF NAME (Applicable only if b_ox is checked)

The defendant having suggested that his/her true name is other than that set forth in the charging instrurnent, '_

and having moved that the charging instrument and all other documents in this cause be amended to show his/her true
ii.ameto be - _ , said motion is hereby granted. It is so ordered. `

_ COURT’S ADMONITIONS TO DEFENDANT
You charged with the offense of: . D[ § q 6
T\l;e{zenishment range for the offense charged is: 'J
[ ` l"“ Degree Felony;($ ~ 99 years or Life and#an optional fine not to exceed $_10,000.00.
[ '] 42“d Degree Felony, 2 - 20 years confinement and an optional fine not to exceed $10,000.00.

[ ] 3“i Degree Felony, 2 - 10 years confinement and an optional fine not to exceed 310,000.00.
[ ] State Jail Felony, 180 days - 2 years State Jail and an optional fine not to exceed $10,000.00.

[ l ,

You have an absolute right to a jury tiial, to confront and cross-examine the witnesses against you, and to call
witnesses in your own behalf. You have a right to testify, but you cannot be compelled to do so. 4 The prosecuting
attomey’s recommendation as to punishment is not binding on the Court.' You will be pemiitted to withdraw your plea

' if thc Court rejects any plea bargain made in this case. lf the punishment assessed by the Court is not greater than that
which you have plea-bargained, you may not appeal on any matter in the case unless the Court grants permission for the
appeal or the matters appealed were~raised by written motion filed and ruled on before the plea. If you enter a plea of
guilty or nolo contendere and there is no plea bargain, the court may assess your punishment anywhere within the range

 

allowed by law. If you are not"a citizen of the United States, a plea of guilty or nolo contendere may,' and under current '

Federal Immigration rules isp almost certainqto, result in your deportation, exclusion from admission to the United States,
or denial of naturalization If you`have a court-appointed attomey, you have a right to ten days nom the date of the
attomey’s appointment to prepare for trial. You have the right to be tried on an indictment returned by a Grand Jury, and,
unless you are on bond, a right to two entire days alter being served with a copy of the charging instrument before being
arraigned If you receive unadjudicated community supervision and violate its conditions, you rnay be arrested and
subjected to a hearing-limited to determining whether or not guilt should be adjudicated If guilt is adjudicated, no
appeal may be taken from the Court’s decision, and the full range of punishment is open to the Court. All proceedings,
including assessment of punishment, pronouncement of sentence, granting of community supervision, and an appeal,
then continue as if the adjudication of guilt had not been deferred. [In sex offense cases, see Court’s Admonition to Sex
Offenders, which is'incorporated by reference and attached hereto.] `

DEFENDANT’S STATEl\’fENTS AND WAIVERS

With the approval of counsel, defendant makes the following statements and waivers, I am the accused in the
,.1.,.,,..~,..,. .'Mi“.mm+ ma am mpnmilv mmnemnt, I understand the nature of the accusation made against me, the range

 

  
  
 
 

t
i

Ihereby waive my right to bf ied on an indictment returned by a grand df'; any and all defects, errors,' or
_irregularities, whether of form or substance, in the charging instrument; my right to a jury trial; and my right to remain
silent. I waive arraignment and reading of the charging instmment; the appearance, confrontation, and cross-examination
~of witnesses; my right to ten days to prepare for trial after the appointment of counsel (if counsel has been appointed);

and the preparation of a` pre-sentence report. leon ent to the oral or written stipulation of evidence or testimony, to the §

introduction of testimony by affidavits or written statements of witnesses, and to all other documentary evidence,
I admit and judicially confess that I committed the offense of DC § "l fi" h 94 on_

61 0 05 exactly as alleged in the charging instrument I affirm that my plea and judicidl confession are freely andwl

voluntarily made, and not influenced by any consideration of fear, persuasion, or delusive hope of pardon or parole.

k I understand the admonitions regarding uriadjudicated‘ community supervision, and that I will be required to ~
register as a sex offender if convicted of , or placed n community supervision for, one of the offenses enumerated under ' '

Court’s Admonition to Sex Offenders, attached hereto. l understand that under the Uniforrn Extradition Act, should l

be charged with a violation of my community superjvision and be arrested in another state, I have the right to require the -
issuance and service of a warrant of extradition, the night to hire legal counsel, or, if indigent, to have counsel appointed,‘

and e right to apply for _a writ of habeas corpus tci)_ contest my arrest and return to this State.
[ I voluntarily and knowingly waive my rights under the Extradition` Act, waive extradition, and waive my right

d to contest my retum to the State of Texas from any jurisdiction where Imay be found. I understand and agree that such '_

wai er is irrevocable
[ I understand that I have a right to appeal to the Court of Appeals If the vial court follows the terms of the State’ s

recommendation as to sentencing, then, after consulting with my attomey, I do expressly, voluntarily, knowingly, and x

intellige tly give up and waive my right to any appeal.

DEFENDANT’S PLEA TO ENHANCEMENT PARAGRAPH(S) (Applicable only if box is checked)

legally convicted of the offense(s) alleged therein.

SIGNATURES AND ACKNOWLEDGMENTS
I, the defendant herein acknowledge that ltny attorney has explained to me, and l have read and I understand,
all the foregoing admonitions and warnings regarding my rights and my plea, and that my statements and waivers are
knowingly, freely, and voluntarily made with full inderst
all my waivers, statements, agreements, and my plea.

/' o <>`(‘l' M/l$tefendant l " . ' _ ~
Printed Name: /Kz cl j//'l C 1513 /J

   

,.-
f

  

 

I have consulted with the defendant, whom Ibelieve to be competent, concerning the plea in this case and have `
advised the defendant of his/her rights. I approve dnd agree to all waivers, statements, and agreements of the defendant ~

 

herein and ask the Court to accept them and the defendant’s plea
{ l z§ 0 j et - /t/U /M

 

Date Attorney for Defendant
Printed Name: gt L(, C¢ )(
‘ State Bar # . 6 WQX`CM q '9-

 

l

As attorney for the State, Ihereby consent to and approve the requests, waivers, agreements, and stipulations

in this instrument §
l

l f ' BILLHIL
'11[3<>[151' § _

Date l / j n . '
Assistant District A _ _,

. Printed Name: Mté ; l j @\
State Bar# (¢/é}/ Z;

It appearing to the Court that the defendant is mentally competent and is represented by counsel, that the

'"'tAttorney, Dallas County, by
-1

  

 

defendant understands the nature and consequences of the charge, and that all the parties have consented to and approved '

lea to have been

 
  
 

the waiver of jury trial and stipulations of evidence, the Court finds the ,
4 knowingly, freely, and voluntarily made, approvesithe waivers and a ments, ac` pts the
the stipulation of testimony, and approves the change of name con '

Date _ 4 § Jti/dge . _ D\

  
  

 

; I, the defendant, plead true to the (second), (third), (second and third) enhancement paragraph(s) which is/are y _
ontained in the charging instrument, and judicial y confess that l am the same person who was previously duly and _ -

g of the co/n ences. I request that the Court accept 4

plea, approves ~

MT

 

 

 

 

 

 

DEFENDANT Jackson, Raui B M 06061969 cHARGE DEL Cs 4G/2ND
AKA: ' `
ADDRESS LOCATION \. MBII
FILING AGENCYI`XDPDOOOO DATE FILED September 23, 2005 COURT CDC3 i
coMPLAiNANT McKinney, V » F-0557397 VT#: §
1
c/c ' 51
THE srArE or TEXAS cAUsE No. F-0557397
vs.
‘ cRiMiNAL DisrRicT coURT 3
Jackson, Raul _ . DALLAS COUNTY, TEXAS
JUDICIAL CONFESSION

Comes now Defendant in the above cause, in writing and in open Court, and consents to the stipulation of
the evidence in this case and in so doing expressly waives the appearance, confrontation and cross-examination
of witnesses I further consent to the introduction of this Judicial Confession, and testimony orally, by
affidavits, written statements of witnesses and other documentary evidence, Accordingly, having waived
my Federal and State constitutional right against self-incrimination, and alter having been sworn, upon
oath, I judicially confess to the following facts and agree and stipulate that these facts are true and
correct and constitute the evidence in this case:

On the 20 th day of June A.D., 2005 , in Dallas County, Texas, I did unlawfully,

unlawfully and knowingly deliver, to-wit: actually transfer, constructively transfer and offer to sell a
controlled substance, to-wit: COCAINE, in an amount by aggregate weight, including any adulterants or
dilutants, of 4 grams or more but less than 200 grams to V. MCKINNEY,

And it is further presented to said Court that prior to the commission of the aforesaid offense, the said
defendant was convicted of a felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, on the
lOTH day of NOVEMBER, 1989, A.D., in Cause Number F89-A4573-S on the docket of 282ND JUDICIAL
DISTRICT COURT, of DALLAS County, Texas under the name of RAUL DAVID JACKSON and said

conviction was a final conviction,-

I further judicially confess that I committed the offense with which I stand charged exactly as alleged in the
indictment in this cause,

 

tto or De%dant Defgxdant

 

1 o _ _
swoRN ro AND sUBscRiBED before me on the g day of NW~ , 20 dy-
APPROVED BY: ' JiM HAMLIN, CLERK §
' DISTRICT CoURTs oF ~ j
DALLAS oUNTY, TexAs "
By /
v \_/

 

 

 

Deputy District Clerk _,_~

  
  

   
   

Aissistant District Attorney

Defendant's agreement to stipulate and waiver of confrontation and cross-examiatio ' e es

approved by the Court. The above Judicial Confession is hereby approved by th

w>:. mH>._,CmU §er _ A.E>r UOG_Am.~. l GW:<=Z>_\ U~m._.§g OOC-H l U>Fr>m COCZHw

Zo. mowlmwwm~

 

 

 

 

 

 

 

mH> _ _
dm 01 :…x>m >jozzm § 2.3,:.1 zo:… cm crown . \\§\ §\ . ozemxm on nocE,,
§ m_. ~§ .\\\\ mm §
\\\\R\A a\\\\§\w\l

\\ sums dim \v\\\~\
\\ we elm §\§\

 

 

.HE.< ¢ a total 209 mg

§§ »s\.\\ §§ i..,._m.n\dt»|§

 

 

 

 

,._..

Cause No. 051 §'?'g?;l b . n 4 l

 

 

 

THE STATE or TEXAS § rN THE m (’f
\"S. . _ 1 § nrsTRrCT COURT
T/§rCl/C§O/\J/,- £flv( § ` DALLAS CoUN'r\', TEXAS

'I`RIAL COURT’S CERTIFI.CATION OF DEFENDANT’S RlGHT OF APPEAL*

I, judge of the trial court, certify this criminal case: - . l

ij is not a plea-bargain case, and the defendanthasl the right of appeal, [or'] iv
|:l

is a plea-bargain case, but matters were raised by written motion filed and ruled on l

before trial, and not withdrawn or waived, and the defendant has the right of~ il
appeal, [or] ' f

U is a plea-bargain case, but the trial court has given permission to appeal_, and the
defendant has the right of appeal, [01']
CDR~§L-M'-J.-N}¥f~e~¢-l#)~}s~a~J-RJ;~'G'J ` C‘©~UR'?"
DALLAS COUNTY, TE‘.XAS

 

 
 

 

 

 

  

 

   

L‘D.L.\ IJI..IJ.| LD ‘io

REDUCE!) CHARGE

vi-r_\.r\ uner vt\n¢vr\;~ we

 

 

SE N‘.[‘ENCE

 

 

 

 

 

 

 

 

 

 

 

N'PE'NCED-P]`JEASE Dl.‘ SREGARD S|_".N'l.‘ENCE

 

 

l\l ‘]‘H]S l)E§B"l'-i)EF'J‘ SE'l‘ 'l'O f‘f) BACK 'J‘O COUR'I' ON_ A B'Uf]‘URE DA'lE 'J'O BE CORREC']‘LY

 

 

 

 

l

 

 

 

 

 

DALLAS COUNTY,- ‘.L‘EXAS ] REMARKS

RE.l-E?XSL "T NFURMA‘] J'CTN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\

 

»-.._'_..._._._._'.........,.._..._.~..-_”…»-..".,__-_`.:~.._.`._ ~m.~_- -_-_- .~-~»-.._~ ..._..~_.-..,_..___,.__._._ ._1.~_,._.__,._,

 

J'U'DGMENT
CERTIFICA'I'E OF THU'MBPRINT

eAUsE No.-FU§Y

BAILI`FF/DEPUTY SHERI-FF

 

 

RIGHT THUMB*

DONE IN coUR'I' THIS ’ 3 DAY oE

¥Indicate here if print other than defendant'e right thumbprint

is placed in box: .

left thumbprint left/right index finger

other,

 

______

MoTroN To DtsMIss PRosEcUTIt,.< Form 183 _ .. ` @©( / 37

 

THE STATE oF TEXAS,

No. F05-57397-K vs. IN THE CRIMINAL

DISTRICT COURT FOUR

 

OF DALLAS CoUNTY, TEXAS

W>€mw>¢m€mw'>¢m

RAUL DAVID JACKSON

APRIL TERM, A.D., 2006
DEL CS 4c

Now comes the District Attorney of Dallas County, Texas and asks the Court to dismiss the above entitled and numbered
cause, for the following reasons, to-wit: '-

The above case has been reindicted as Cause Number F06-00450-K.

WHEREFORE PREMISES CONSIDERED, the State respectfully requests that this case be dismissed

meet an norton br net mt t_;lL_ti:§i_SlL/i__rtsst very

 

98 18 ild Z- ii?i%‘iliUZ

 

 

 

 

 

 

.- t

EXHIBIT 5

DEADLY wEAi>oN ALLEGATION

EXHIBIT 5

EXHIBIT 5

l VS; .

` iff-THE _S'TAT_"E':oi_? TE‘~X'AS{'_ IN THE enrMINAL

 

_ __ _ _ _Drsrnicr count FoUR or
' ""RAtJL DAvIo JACKSoN DALLAS COUNTY, TEXAS

NOTICE OF THE STATE’S SPECIAL PLEA OF
USE OR EXHIBITION OF A DEADLY WEAPON

COMES NOW THE STATE OF TEXAS by and through her Criminal District Attorney

- giylng the defendant the following notice of the State’ s intention to submit a special plea m this
. `\ »

. .cau_se:~‘ ~' l

._ ._J

The State intends to seek a deadly weapon finding pursuant to TEX. CODE CRIM.

,

1 _PROC. ANN. art. 42.1_2 § 3 g(a)(Z) The evidence will show that the defendant used or exhibited
_ a_deadlywe_apon`, to-wit: a.FIREARM during the commission of said offense or during
_, 11 'irnmediate"iii'ght thereforin " n
The State would show that said special plea doeslnot charge the defendant with an

additional or different offense, nor does it prejudice the substantial rights of the defendant,

Respectfully subm___i`tted,

 

I